     Case 3:18-cv-00515-JLS-MDD Document 84 Filed 04/07/21 PageID.515 Page 1 of 2



1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10    WILLARD RICHARD STROUD, JR.,                        Case No.: 18-CV-515-JLS (MDD)
11                                       Plaintiff,
                                                          ORDER CONDITIONALLY
12    v.                                                  GRANTING PLAINTIFF’S
                                                          MOTION TO FILE DOCUMENTS
13    SHERIFF WILLIAM D. GORE, et al.,
                                                          ELECTRONICALLY
14                                    Defendants.
15                                                        (ECF No. 81)
16
17
18         Presently before the Court is pro se Plaintiff Willard Richard Stroud, Jr.’s
19   Declaration (ECF No. 81), which the Court construes as a motion seeking leave to access
20   CM/ECF and file documents electronically.
21         Generally, “[e]xcept as prescribed by local rule, order, or other procedure, the Court
22   has designated all cases to be assigned to the Electronic Filing System.” S.D. Cal. CivLR
23   5.4(a). With respect to pro se litigants, however, “[u]nless otherwise authorized by the
24   court, all documents submitted for filing to the Clerk’s Office . . . must be in legible, paper
25   form.” Office of the Clerk, United States District Court for the Southern District of
26   California, Electronic Case Filing Administrative Policies and Procedures Manual, § 2(b)
27   (Mar. 3, 2021) [hereinafter “ECF Manual”], available at https://www.casd.uscourts.gov/
28   _assets/pdf/cmecf/Electronic%20Case%20Filing%20Procedures%20Manual.pdf. “A pro

                                                      1
                                                                                 18-CV-515-JLS (MDD)
     Case 3:18-cv-00515-JLS-MDD Document 84 Filed 04/07/21 PageID.516 Page 2 of 2



1    se party seeking leave to electronically file documents must file a motion and demonstrate
2    the means to do so properly by stating their equipment and software capabilities in addition
3    to agreeing to follow all rules and policies in the CM/ECF Administrative Policies and
4    Procedures Manual.” Id. The ECF Manual refers to the Court’s official website for
5    CM/ECF technical specifications, id. at § 1(i), which include a “[c]omputer running
6    Windows or Macintosh”; “[s]oftware to convert documents from a word processor format
7    to portable document format (PDF),” such as “Adobe Acrobat 7.0 and higher”; “[i]nternet
8    access supporting a transfer rate of 56kb or higher”; a compatible browser, such as “Firefox
9    15, Internet Explorer 9, and Safari 5.1/6 or later version”; a “[s]canner to image non-
10   computerized documents 400 pixels per inch (ppi)”; and a PACER account. United States
11   District Court, Southern District of California, CM/ECF Information: General Info,
12   https://www.casd.uscourts.gov/cmecf.aspx#undefined1 (last visited Mar. 5, 2021).
13         Here, Plaintiff has provided no information about his access to technology
14   conforming to the CM/ECF technical specifications noted above; however, the Court is
15   also mindful of the difficulties noted by Plaintiff as a result of not being able to
16   electronically file in this matter, particularly in light of the restrictions the COVID-19
17   pandemic has necessitated on library access. Accordingly, the Court CONDITIONALLY
18   GRANTS Plaintiff’s Motion (ECF No. 81). Plaintiff SHALL REGISTER as a user with
19   the Clerk’s Office and as a subscriber per section 2(b) of the ECF Manual and SHALL
20   FILE, within fourteen (14) days of the date on which this Order is electronically docketed,
21   confirmation of his access to equipment meeting the technical specifications required for
22   CM/ECF access and his agreement to abide by the ECF Manual. Should Plaintiff fail to
23   confirm his access to the necessary equipment in accordance with this Order, the Court
24   may revoke Plaintiff’s electronic filing privileges.
25         IT IS SO ORDERED.
26   Dated: April 7, 2021
27
28

                                                   2
                                                                               18-CV-515-JLS (MDD)
